IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-57,256-02 


 DERRICK SONNIER




 STAY OF EXECUTION
IN CAUSE NO. 648,197 FROM THE

179TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam.

ORDER


	These are an application for writ of habeas corpus, a motion for leave to file a writ
of prohibition, and a motion to stay execution.  Applicant/relator asserts his execution will
violate his Eighth Amendment right against cruel and unusual punishment.
	Applicant was convicted of capital murder on February 17, 1993.  We affirmed the
conviction and sentence on direct appeal.  Sonnier v. State, 913 S.W.2d 511 (Tex. Crim.
App. 1995). On August 18, 1997, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Sonnier, No. WR-57,256-01 (Tex. Crim. App. November 5, 2003).  He now claims that the chemicals used by
Texas during execution by lethal injection would violate his Eighth Amendment right
against cruel and unusual punishment.
	Applicant's motion for stay of execution is granted.
	IT IS SO ORDERED THIS THE 3RD DAY OF JUNE, 2008.
Do Not Publish